Dismissed and Opinion Filed August 15, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00926-CV
                   IN RE WOODROW RAYMOND GLOVER II, Relator

                 Original Proceeding from the 363rd Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause No. F-09-51393 / W-09-51393-W(A)

                             MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Lang and Brown
                                Opinion by Chief Justice Wright
       Relator Woodrow Raymond Glover II filed a pro se petition for writ of mandamus in this

Court asking us to direct the Dallas County District Clerk to transmit a copy of his post-

conviction application for writ of habeas corpus, and all related filings, to the Court of Criminal

Appeals in accordance with article 11.07 of Texas Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. ANN. art. 11.07, § 3(c). We lack jurisdiction to grant the relief requested.

       We have no jurisdiction to issue a writ of mandamus against a district clerk unless

necessary to enforce our jurisdiction. TEX. GOV’T CODE ANN. § 22.221; see also In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Only

the Texas Court of Criminal Appeals has jurisdiction over matters related to post-conviction

relief from a final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243

(Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11 .07. This includes ordering the trial

court to perform the ministerial act of forwarding habeas materials to the Court of Criminal

Appeals. In re Henderson, 14-13-00420-CR, 2013 WL 2296192, at *1 (Tex. App.—Houston
[14th Dist.] May 23, 2013, orig. proceeding) (dismissing petition for lack of jurisdiction because

CCA has exclusive jurisdiction under article 11.07 and, therefore, relief requested in petition is

not necessary to enforce jurisdiction of court of appeals); see also In re Guajardo, 03-11-00821-

CV, 2012 WL 254675, at *1 (Tex. App.—Austin Jan. 25, 2012, orig. proceeding) (“As we have

no jurisdiction in a habeas corpus proceeding seeking relief from a final felony conviction

pursuant to article 11.07, we have no jurisdiction to issue a writ of mandamus against a district

clerk in connection with such a proceeding.”). Should an applicant find it necessary to complain

about the processing of an article 11.07 application for writ of habeas corpus, the applicant may

seek mandamus relief directly from the Court of Criminal Appeals. See, e.g., Gibson v. Dallas

Cnty. Dist. Clerk, 275 S.W.3d 491 (Tex. Crim. App. 2009) (conditionally granting mandamus

relief and directing the district clerk to forward the application and related records); see also In

re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding).

       Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE

160926F.P05




                                                –2–